705 N.W.2d 28 (2005)
474 Mich. 880-89
City Council for City of Detroit
v.
Mayor of City of Detroit.
No. 127442.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 127442, COA: 248724.
On order of the Court, the application for leave to appeal the October 7, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER and CORRIGAN, JJ., would grant to consider Judge Bandstra's dissent.